Citation Nr: 0725132	
Decision Date: 08/13/07    Archive Date: 08/20/07

DOCKET NO.  04-36 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for squamous cell carcinoma of the left true vocal 
cord.

2.  Entitlement to an initial compensable evaluation for 
organic impotence, claimed as sexual dysfunction.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from September 1962 to 
October 1966.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Regional Office (RO).  
By rating action dated in January 2004, the RO granted 
service connection for squamous cell carcinoma of the left 
true vocal cord, and for organic impotence.  A noncompensable 
evaluation was assigned for each disability, effective June 
2003.  Based on the receipt of additional evidence, the RO, 
in an August 2004 rating decision, assigned a 10 percent 
evaluation for the disability of the vocal cord, effective 
June 2003.  The veteran continues to disagree with the 
assigned ratings.  


FINDINGS OF FACT

1.  The veteran's squamous cell carcinoma of the left true 
vocal cord is manifested by hoarseness of his voice.

2.  Prior to December 29, 2006, no abnormality of the 
veteran's penis was identified.

3.  The VA examination conducted on December 29, 2006, 
demonstrated loss of sensation of the glans penis.




CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for squamous cell carcinoma of the left true vocal 
cord have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.97, Diagnostic Codes 6516, 6819 (2006).

2.  The criteria for an initial compensable evaluation for 
organic impotence, claimed as sexual dysfunction, were not 
met, prior to December 29, 2006.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.115(b), Diagnostic Code 7522 (2006).

3.  The criteria for an initial 20 percent evaluation for 
organic impotence, claimed as sexual dysfunction, have been 
met, effective December 29, 2006.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.115(b), Diagnostic Code 7522 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in May and December 2006 letters the RO 
provided notice to the veteran regarding what information and 
evidence is needed to substantiate the claim, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the veteran to advise VA of or submit any further 
evidence in his possession that pertains to the claim.  The 
May 2006 letter also provided information concerning the 
evidence needed to establish a disability rating and 
effective date.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file include private and 
VA records and VA examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claims for an 
increased rating for squamous cell carcinoma of the left true 
vocal cord, or for a compensable evaluation for organic 
impotence prior to December 29, 2006, any question as to an 
appropriate evaluation or effective date to be assigned is 
rendered moot.  Moreover, in light of the favorable 
determination below with respect to the claim for a 
compensable evaluation for organic impotence effective 
December 29, 2006, any error in the sequence of events or 
content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Sanders, supra.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

As the veteran takes issue with the initial rating assigned 
when service connection was granted for squamous cell 
carcinoma of the left true vocal cord, and for organic 
impotence, the Board must evaluate the relevant evidence 
since the effective date of the award; it may assign separate 
ratings for separate periods of time based on facts found - a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119 (1999).

	I.  Squamous cell carcinoma of the left true vocal cord

A 100 percent evaluation may be assigned for malignant 
neoplasms of any specified part of the respiratory system, 
exclusive of skin growths.  Note:  A rating of 100 percent 
shall continue beyond the cessation of any surgical, X-ray, 
antineoplastic chemotherapy or other therapeutic procedure.  
Six months after discontinuance of such treatment, the 
appropriate disability rating shall be determined by 
mandatory VA examination.  Any change in evaluation based 
upon that or any subsequent examination shall be subject to 
the provisions of 38 C.F.R. § 3.105(e).  If there has been no 
local recurrence or metastasis, rate on residuals.  
Diagnostic Code 6819. 

A 30 percent evaluation may be assigned for chronic 
laryngitis, hoarseness, with thickening or nodules of cords, 
polyps, submucous infiltration, or pre-malignant changes on 
biopsy.  A 10 percent evaluation may be assigned for 
hoarseness, with inflammation of cords or mucous membrane.  
Diagnostic Code 6516.

The evidence supporting the veteran's claim includes his 
statements and some medical findings.  When he was examined 
by the VA in October 2003, it was indicated that the veteran 
had hoarseness.  In March 2004, a private physician noted 
that the consequences of the radiation therapy the veteran 
underwent for treatment of the squamous cell carcinoma of the 
left vocal cord, in addition to his chronic reflux disease 
and tobacco use, had resulted in chronic hoarseness of his 
voice.  At the time of the December 2004 VA examination, the 
veteran asserted that his voice became tired at the end of 
the day.  The examiner noted following the January 2007 VA 
examination that the veteran had a scratchy voice.

The evidence against the veteran's claim includes the 
findings on VA examinations.  In this regard, it is 
significant to point out that the December 2004 VA 
examination demonstrated that the vocal cords were normally 
mobile and no mucosal-based lesion was seen within or outside 
the larynx.  The examiner commented that there was no 
evidence of active disease.  Similarly, following the January 
2007 VA examination, the examiner noted that the veteran was 
more than five years removed from the laryngeal cancer and 
that he was considered likely cured.  The only abnormal 
finding consisted of hoarseness.  There is no clinical 
evidence in the record showing thickening or nodules of the 
vocal cords, polyps, submucous infiltration, or pre-malignant 
changes on biopsy.  Such findings are required in order to 
assign a higher rating.  In light of the fact that the only 
current abnormality is hoarseness of his voice, the Board 
concludes that the medical findings on examination are of 
greater probative value than the veteran's allegations 
regarding the severity of his disability.  Accordingly, the 
Board concludes that the preponderance of the evidence is 
against the claim for an initial evaluation in excess of 10 
percent for squamous cell carcinoma of the left true vocal 
cord.

	II.  Organic impotence

A 20 percent evaluation may be assigned for deformity of the 
penis, with loss of erectile power.  Diagnostic Code 7522

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2006).

When he was examined by the VA in October 2003, it was 
reported that the veteran had experienced problems with 
impotence following the prostatectomy in 2002.  An 
examination at that time revealed that the penis was normal.  

The initial indication of any problem with the penis occurred 
on the VA examination conducted on December 29, 2006.  At 
that time, the veteran described a loss in sensation over the 
glans penis.  In fact, an examination confirmed a decrease in 
pinprick sensation over the glans penis bilaterally.  While 
this is not necessarily a deformity, it does represent an 
abnormality, and the Board is of the opinion that a 20 
percent evaluation is warranted from the date of the VA 
examination.  There is no basis, however, for a compensable 
rating prior to the date of the examination, or an evaluation 
in excess of 20 percent from that date.  


ORDER

An initial evaluation in excess of 10 percent for squamous 
cell carcinoma of the left true vocal cord is denied.

An initial compensable evaluation for organic impotence, 
claimed as sexual dysfunction, prior to December 29, 2006, is 
denied.

An initial 20 percent evaluation for organic impotence, 
claimed as sexual dysfunction, is granted, subject to the 
governing law and regulations pertaining to the payment of 
monetary benefits.



____________________________________________
S. M. CIEPLAK
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


